Fourth Court of Appeals
                                        San Antonio, Texas
                                            November 18, 2014

                                            No. 04-14-00784-CV

                                   IN RE AUTOZONE TEXAS, L.P.

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

        On November 12, 2014, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on November 18th, 2014.


                                                                     _____________________________
                                                                     Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2014.



                                                                     _____________________________
                                                                     Keith E. Hottle
                                                                     Clerk of Court




1
  This proceeding arises out of Cause No. 2013-CI-04216, styled Lucio Herrera v. Autozone Texas, L.P.,
Individually and d/b/a Autozone, pending in the 131st Judicial District Court, Bexar County, Texas, the Honorable
Gloria Saldana presiding.